Opinion issued May 1, 2003
 








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00410-CV
____________

IN RE JONATHAN BRADFORD WILLIAMS, Relator



Original Proceeding on Application for Writ of Prohibition



MEMORANDUM  OPINION
	Relator, Jonathan Bradford Williams, filed a pro se application for writ of
prohibition, requesting that this Court compel respondent (1) to rule on his pretrial
motions and petition for writ of habeas corpus in cause numbers 925970, 925971, and
934869 in which felony charges against him are pending.
	The application must be denied because it does not include a certificate of
service reflecting that respondent was served, as required by the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 9.5.
	Even if the application met this requirement, it would nevertheless be
denied because a writ of prohibition is used to prevent a trial court from committing
an act in the future.  Amanda v. Montgomery, 877 S.W.2d 482, 485 n.2 (Tex.
App.--Houston [1st Dist.] 1994, no writ).  Relator is not seeking in his application
to prevent or prohibit any future action of the trial court, but is instead requesting that
we direct the trial court to act.  A writ of prohibition is therefore not the appropriate
vehicle for the relief relator seeks.
 Accordingly, the application for writ of prohibition is denied.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
1.    	Respondent is the Honorable Joan Huffman, Judge, 183rd District Court,
Harris County.